9‘aE Avro~N~y   GENERAL
                       OF TEXAS




Fcnorablo I-Inrvey
                 (1.Hoossr
County Attorney
 . 0. Fox 722
'3igSpring, 'Foxas

+mr Sir:

                                    Opinion \io.o-7535

                                    RR:   Whether justices of ,thpl
                                                                  poaas
                                          H!idnonS~sblo8 of nol~:it:~s
                                                                     having
                                          mcr~ than 20,000 popu:lationmay be
                                          pnid either by fees or salary and
                                          thrtmaximum salary for suoh offioials,

This department has rocoived your request dated December 6, :].94c,.
                                                                   ycur lettier
states in part:

                                        1 and 2 are nn,tnxnct,lyclew.
     "'ArticleNo. 391?0 in Section I~ics,
     I want to know if in Counties of nvxw than 70,000 pnpu?pkticnnan
     they either Ix paid by fees or by srxilary,I !i:r;o
                                                       ,itsnys ,tha~t
                                                                    20,000
     or less it can 1:o.




     '%I11district officers in Me “tntn oT Texas md all county officars
     in counties hnvi:iga popri'iutirrui   of ::O,OOOor more, scow-ding to the
     then last.  prenoding ?odornl   :~:onsil:; ~ shnI.1fram .thafirst day of
     January and ttweuftor, wd subsequr~~~t~       to t,hnfirst Rogtilaror Special
     Session of the !;egislature~ft:erthe adoption of thj~sResolutior,,be
     compensated on a salary basis. In al,1counties in this State, the
     Ccnmissicnsrs1 Court shall be a~h?&sd            to determine whether preoinut
     officera shall he oompensated on 8 fee basis or on a salary lmsis; and
     in courrties having 8 populat?cn of 108~ than 20,000, according        to the
     then last prnceding i'edornlCensus. the Commissioners' Court shall
     alsc have the authorj,tyto determine whether county officers shall ba
     ccmpe:nsatedon a fee I:n:;is  or on a salary basis,'"(Underscoring ours)

Seotions 1 and 2 of Arti.clf3'3120,V. A. C. Se, follow the intewtion of the
oonstitutional provisior.
                                                                                .     .




    Hon. Harvey C. Homer - Page 2 O-7536

a
    You will note that all.--,-,_
                           cc-w~iirs
                                 .- may determine whether preoinct oftj.corssh:*ll
    ?M oompensated on afeo or salary basis.

         Seotion 17 of Article 391%     prov:.dass

         q(a). The term 'i‘recinotOffierst as used in this Act means $wtioes of
         the peace and constablns a 0 . j)"

         ""(b). In counties vineroit shall have been deter&nod that crooj?ct
         officers shall be compensated on an aanual salary basis it shall Fe the
         duty of the Conunissio?.ars'
                                    Court of sucYhoowty to fix the salary al>.ov;ed
         to such of'fiers. Xach of said officers shall be paid in mozay w: ann.xl
         salary in twelve (12) equal instnllments of not less than the total.sum
         earned as compensatioxlearned by him in his official capaoity for the
         fiscal year 1935 and not more than the maximum amount alloved s!ichofficer
         under laws existirig~:ugust24, 1935,"

         These laws are quo-ledfor your guidance:

         Article 3883, V. .;,.C, So,:

    "Except as otherwise provided in this Aat, the annualsfees that may 'Y?
    retained by precinct, oounty and d:i,si;rict
                                              offioers merrtior:ed
                                                                 2:~thq.8~'rticle
    shall be as follows:




    Article 3891, V, .F. :',S.,s

    "Eaah offioer named in this Chapter shall first;onkof tha ~irrw-~i;
                                                                      foes of ~SS
    offioe pay or be paid the amowt al:lowedhi-nunder ~ti~nprovisions of t:rticle
    3883, together with the salaries of his assistants aad deputies, and authorized
    expenses under Article 3899, and the amount neaessary to cover costs of premium
    on whatever surety bond may M required by law. If the current fess of siich
    office collected in any year be more than the amount needed to pay the amounts
    above specified, same shall be demed excess fess, and shall be disposed of
    in the manner hereinafter provided.

    "in oounties containing twenty-five thousand (25,000) or less inhabitants,
    Di&ri&   and County officers named hsr~jnshall retain one-,thirdof such ~xobss
    fees until suoh one-third, together with the amounts specified in Article
    3883, amounts to Three Thousand Dollars ($3,000). Precinct officers shall
    retain one-third until such one-third, together with the amount specified in
    &tiale 3883, amountsto Fourteen Hundred Dollars (?1400.00)."

    *+ * * *
.     .




    Hon. Harvey C. Hooser - Page 3



    “(a) I’heI:ommissionersCourt is h,erol:!y
                                            authorized, when in their judgment
    the finac,cialcondition of the county wd the needs of the officers justify
    the increase, to enter an ardor incraasi.ogthe compensation of the precinct,
    oounty and district officers in an additional.amount not to exoeed twenty-
    f,ive(25%) per oent of the sum alLowed under the law for the fiscnl year of
    lS44, provided the total oomponsation authorized under the law for ‘thefiscal
    year of 1944 did not exoeed the sum af Thirty-six Hundred (%5600,00) Dollars.”

    %‘ebelisve that the foregoing provisions of the Constitution and Statutes
    of the State of Texas set forth with suffi~ci.ont
                                                    olari.tythe enswsrs to your
    request.




                                     Tsr
                                      C’illiam I?.Ibsnloy,Jr.
                                       Assistant